                 Case 1:20-cr-00117-NONE-SKO Document 26 Filed 12/28/20 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions ofReleasc                                          Page I of   3   Pages



                                     UNITED STATES DISTRICT COURT
                                                                         for the
                                                Eastern District of California

UNITED STATES OF AMERICA,
                                                                         )
                              v.                                         )
                                                                         )              Case No.      l:20-CR-00117-NONE-SKO
l§_~FREY SCOTT HEDGES, _______ _                                         )


                                      ORDER SETTING CONDITIONS OF RELEASE

IT JS ORDERED that the defendant's release is subject to these conditions:

( 1)   The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

( 4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:           U.S. [?ISTRIC!'_ COURT, 2500 TULARE STREET, FllESNO C~
                                                                                                                -~ - ~
                                                                                              Place




       on               ~!3RUAI3.Y 17, ?021 AT I :00 PM BEfORE MAQISTI\ATE JU_DGE SHE~LA K. OBERTO
                                                                             Date and Time


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance and Compliance Bond, if ordered.
                Case
 AO 199B (Rev. 09/08-   1:20-cr-00117-NONE-SKO
                      EDCA                                            Document
                           [Fresno]) Additional Conditions of Release (General)       26 Filed 12/28/20 Page 2 ofPage
                                                                                                                  3                       2 of   3 Pages

 HEDGES, Jeffrey Scott
 Doc. No. 1:20-CR00117-NONE-SKO

                                               ADDITIONAL CONDITIONS OF RELEASE
                                                                           
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

       (6)      The defendant is placed in the custody of:

                    Name of person or organization

          who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
          defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
          release or disappears.

                   SIGNED: ________________________________
                                     CUSTODIAN
       (7)      The defendant must:
                (a)    the following condition be removed: The defendant is placed in the custody of:
                        Name of person or organization: Andrea Hedges; who agrees (a) to supervise the defendant in accordance with
                        all conditions of release, (b) to use every effort to assure the appearance of the defendant at all scheduled court
                        proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of release
                        or disappears.
                (b)    reside at a location approved by the pretrial services officer and not move or absent yourself from this residence
                        for more than 24 hours within the prior approval of the pretrial services officer. Additionally, no one must reside
                        overnight at this residence without approval by Pretrial Services at least 72 hours prior; travel restricted to Eastern
                        and Central Districts of California, unless otherwise approved in advance by Pretrial Services;
                (c)    your only source of income shall be from employment as an employee at a business as approved by Pretrial
                        Services, and that if you leave that employment you shall notify the Pretrial Services officer of your leaving
                        within 24 hours of your departure from that employment, and shall continue to seek future employment under
                        the same conditions;
                (d)    not use or possess a computer or any device capable of accessing the Internet in your residence or at any other
                        location unless otherwise approved by the pretrial services officer, with the exception of one pre-approved cell
                        phone which will be subject to search;
                (e)    submit to search of his/her person and/or property, including computer hardware and software, by Pretrial
                        Services;
                (f)    permit Pretrial Services to search all computers, digital devices and pay cost of any software searched;
                (g)    participate in the Location Monitoring Program and abide by all of the requirements of the program, under the
                        direction of Pretrial Services, which will include a location monitoring bracelet. You must pay all or part of the
                        costs of the program based on your ability to pay as determined by Pretrial Services. You must be financially
                        responsible for any lost or damaged equipment. Instillation of this equipment shall occur by December 29, 2020;
                        HOME DETENTION: You must remain inside your residence at all times except for employment; education;
                        religious services; medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-
                        ordered obligations; or other essential activities pre-approved by the PSO. Essential activities include haircuts,
                        DMV appointments, or other activities that cannot be completed by another person on your behalf; and,
                (h)    all other conditions of release previously ordered not in conflict with this order shall remain in full force and
                        effect.

          
                                                               Case 1:20-cr-00117-NONE-SKO Document 26 Filed 12/28/20 Page 3 of 3




                                                                                                                                                     Page _ __3         of3             Pne~
0 \99C (Rev. 09/08- EDCA (Fresno}) Advice of Penalties                                                                                                                            ---- -
                                                                                                                                                                                    3


                                              ADVICE OF PENALTIES A1 D S,\NCTION

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOl L \ lNG P ~N l.111 :.

                                                                                                i,,
       \ iolating nn)' of t\1c foregoing co11diti0r, of rt: lcnsc 11,n)' re tilt 11,c i,,,,1,cctintc i. ,. \I r1 c l'lf n, nrrnr,t for )•,1t1r nrr~st, 1
re,,ocation of)·our relcnse, n11 nrJcr nf dctcnti011, n forfcit,1rc nf nn ' t,o,,d, n11 cl n pros~ ,1110,, for conre111pt ot ,1,1rt 11,ll c, \Jlrl t t:' ,11lt in
impri~onmcnt, n fi11e ~ or t,oth .
        \\ hilc ot, relc-n .. c. if~ 0u co1n1,,it o fc.dcrnl ftlo11)' oflc,,sc tl,c ,,uni t,11,cnt i n1, nddi1ionol pri or, tern, of not rn or~ tl,nn tc11 ye 1r'"
and for o federal ,,,i~dc11,cnn0r ofl'l'nsc tl,c pu11i . l11nc11t is 01, ndcti1io11nl pri. ()tl tcn11 of r,ot ttltlrc tl,a~ 01,c cor. 11,ic; sent ~ncc ,, Ill l1 •
                     i,,
co1l~Cc\1ti,t~ {i c.• odd1t 10n to to 011) otl,cr c-11tc11ce )'OU rccci,'c.
         It i.. a crin1c pun,. l1nblr L,~, up to tc1, ~·cnr. in pri l)ll. 01,d o 25 0,000 fi11c, or botl, , to: ob tn1ct a cri1ninol in\' C.. ti olfon:                       1



ta111ptr ,,·itl, n ,,·itnl'S~. ,,i t,111 , l"r infl1n11a11t; r~tnliotc or nttc11,pt to retaliate ngni,,st n ,vitness. victi111, or infclrmor,t: or intin1idutc ,1r
at1c1,1pt t\ inlitnidatc n ,,·itn v...' .3, ,,i ti111. j ur r, i1,fo1111nnt. or officer of tl,c CO\lrt . 11,c pe,,nltics for tnmpcring, rctalintion, or
int1n1illati n nr~ ~ig.11ili anti~! 111or~ criot1s if tl1C)' in,,ol en killi,,g or ottc111ptcd killi,,g.
         If. after release. ) 'OU kno,vingl , fail to npJ)enr ns tl,c co11dit io11s of release requirct or to surrcr,dcr to crvc o cntencc,
, , u n,n~ be pro. cculcd 1"'1r faili11g to nppcar or urTc11dcr a11d ndditio1,nl llU11islt111enl 111ny be i,nposcd. If yott ore convicted of:
         t I) m1 t Oc11~e puni~hablc l')' deatJ,. life i1nprison1,,c11t, or i,11priso1111,c11t for n tcnn of fiftcc11 ycor or 1norc - yot1 \vi ii he fined
                n t n1orc tl1an 2_0. 000 or i11,priso11cd for not ,,,ore tl1a11 IO years, or l1otl1;
          .2) an onc11se puni .. t,able b)' i111prison111c11t for a tcn11 of fi,,c )'enrs or 11,ore, but less tl1nn fi nccn years - you \Vi 11 be fined not
                ,,,or~ tl1nn ~ 250.000 or itnprisoncd for ,,ot 11,ore tllRt\ fi c years, or botl1 ;
         t: ) an)' otl1cr fel on)' - )'OU ,,,il I l)c fined not 11,ore tl,a,, $250 000 or i111priso11ed not n1orc tt1ar1 t\ o years or botJ, :
         (~) a n11sdc111can r - ) 'OU ,,,ill be fi1,ed 1,ot 111orc tl,a,, $100,000 or in1priso11ed 11ot 111orc tt1an one )'Car or both .
            tc1111 of i111pri . . onn1e11t i1111)osed for f~ailure to appear or surrc1,der ,viii be cor1secutivc to a,,y other sentence you receive. In
aJd 1t1on, a fni lure t appear or surrender 1na. result i11 tl1c forfeiture of nr1 bond posted.

                                                        Ackno,,,tcdgn1cnt of the Defc11dant

      . ! ac~'l1o,,,Jcdgc that 1 am tl1e defendant in t\,is case and tl1at I am 8\Varc of the conditions of relea e.
                                                                                                                 I promi . c to obC)' ull
 ond1t1on~ of re lea c, to appear a directed, and surrender to serve any sentence imposed. I an1 a,,,are of the penalt ies and soncti ns
~et forth abo,,e.




                                                                                                                               efendant ·s     gnature




                                                                                                                                           •
                                                     Directions to the United States Marshal

( D ) The defendant is ORDERED released after processing.


Date:    Dec 28, 2020
                                                                                                                        Jud1c1al Officer 's Signature

                                                                Stanley A. Boone United States Magistrate Judge
                                                                                                                                       -
                                                                                                                             Printed na,ne and 111/e




                      DJSTRIB lJ'flON.     COURT        DEFENDANT                PRETRIAL SERVICE                           U.S. ATTORNEY                US. N1AllS I lAL4
